DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Amendment
The amendment filed 1/10/2022 has been entered.
Claims pending: 29-40.
1) Claims new:
	(1) independent claim: 29, and 39 and 40.
	(2) dependent claims: 39-38.
Status of Claims
Claims pending: 29-40.  The pending claims comprise 3 groups of claims:
	1) System1: 29-38,  
2) Article1 (a storage medium): 39.
3) System1 (server): 40.
As of 1/10/2022, independent claim 29 is as followed:
29. (New) A server comprising: 
[I] a non-transitory computer readable medium configured to store instructions thereon; and 

[1] receive operation information on a vehicle of a user acquired by a vehicle- mounted device; 
[2] classify the user into one of a plurality of categories, in accordance with at least one of a type of the users’ business, a kind of the vehicle and a usage mode of the vehicle; 
[3] predict future income information for the user, based on the operation information for each category; 
[4] add rank information about a credit limit to the user, based on the future income information for each category; and 
[5] grant at least one of a lease or a loan to the user based on the added rank information.
Note: for referential purpose, numerals [1]-[5] are added to the beginning of each device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Per New Guidelines 2019 PEG as of October 2019

Claims 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”). Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale

Step 1: 
In the instant case, with respect to claims 29-40:
Claim categories:
(2) Machine/system: 29-38, 40, and 
(3) Manufacture/product: 39. 
Analysis:

2. Machine/system: claims 16-25 are directed to a computer system comprising (1) a vehicle-mounted device, and (2) a server configured to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device comprising the steps of: (1) inputting information, (2) computing the credit information on the user, (3) outputting the credit information on the user, (4) granting a loan/lease , which is an abstract idea (Step 1:Yes).
3. Program/Article: claim 39, is directed to a program and an article for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, (3) outputting the credit information on the user, and (4) granting a lease/loan, which is an abstract idea (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.
  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis:
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 29 (serve as representative for the other independent claim) is directed to a process for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease, using a generic mobile device (server computer or “data processing system”), which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to compute a credit value for a consumer/user using a model-predictive analyzer by collecting information about a user, computing a credit methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and vehicle-mounting device, which are recited at a high level of generality, provide conventional computer functions or wireless functions that do not add meaningful limits to practicing the abstract idea.
Claim 26 recites a method, comprising:	
[1] inputting data (operation info.) 	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] sorting/classifying information.		  	Mental step.
[3] predicting future income data.			Mental step.
[4] adding rank information to credit limit.		Mental step.
[5] granting a lease/loan.				Insignificant Post-Solution Activity.

Thus under Step 2A, prong 1 or (i), the limitations of steps [2]-[5], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by configuring a plan for computing credit information on a user of a vehicle inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is configuring a plan for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 9, and specification [0007-0119], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 29 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     

(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 1, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 5 steps in independent claim 29 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, and communication software to perform all the business steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  The computer system in the [5] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: inputting, calculating, outputting, and granting a decision/loan/lease.  The additional steps of receiving/inputting information is insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc.
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 29 is directed to an abstract idea, the next step would be determined whether claim 29: 

(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in Spec. [0007-0119] and Figs. 1, 6 and 9.  There is nothing in the specification to indicate that the steps recited in claim 26 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving information, calculating credit value, and outputting credit value/report.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply configuring a plan to compute future income/credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease.  As shown in the specification ¶¶ [0007-0119], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) sorting information into categories, (3)  predicting future income, (3) outputting the credit information on the user, (4) adding rank information about a credit limit, and (5) granting a loan/lease, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1, 6 and 9, to carry out the steps [1]-[5] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, calculating and output data), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale


As shown above, the current claimed invention reads over “business interactions” between the various entities such as telematics device, car care system, car care device, service provider, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  

As for dep. claim 30 (part of 29 above), which deals with further details of predicting income information as part of determining credit information, this further limits the abstract idea of the credit computing feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 30 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 31-36 (part of 29 above), which deals with further details of the vehicle operation information with respect to prediction of the future income, these further limit the abstract idea of the predicted income analysis without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 31-36 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 37 (part of 29 above), which deals with further detail of the analysis, using AI for training the prediction model, this further limits the abstract idea of the prediction model without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 37 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 38 (part of 29 above), which deals with further detail of the analysis, output the result to a financial system, this further limits the abstract idea of the outputted feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 38 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Claim Rejections - 35 USC § 112
Claims 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
added rank information [about a credit limit] to the user” is not clear because a “credit information” about the user has not been computed and outputted.  Insertion of a step “computing a credit information on the user based on the operational information” before step [4] is recommended.  
“[3] predict future income information for the user, based on the operation information for each category; 
[4] add rank information about a credit limit to the user, based on the future income information for each category;”

Dependent claims 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Dependent claims 31-37 call for step of “Predicting the future income based on travel time, distance, expense, commuting, determined status, etc.,” and it’s not clear how the future income is derived based on these parameters because the future income is for the user. 
2) Dependent claims 31-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It’s not clear how the “predicted the future income information from other vehicle operation parameters” further limits the “predicted future income information for the user?”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).

Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 29-30, 38 (system), 39 (article), and 40 (system) are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over:
Name:					Publication:
(1) WESTERLAGE et al.		2011/0.307.141, and  
(2) ANNAPPINDI			2015/0.026.039, and 
(3) BHATIA. 				US 2019/0.095.898.
As for independent claim 29 (system1) and respective 39 (Article (NTCRM)), and 40 (system), WESTERLAGE et al. discloses a system (server) for determining equipment utilization and payment amount for a user (employee) associated with vehicle 20 comprising:
[0055 ……server capable of distributing information relating to the utilization of the vehicles 20.], and 
[0072 …in connection with server embodiments, ..]
[1] receive operation information on a vehicle of a user acquired by a vehicle- mounted device; 
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}

    PNG
    media_image3.png
    545
    518
    media_image3.png
    Greyscale


a server configured to compute payment (wages) information on a user of the vehicle based on the operational information received from: the vehicle-mounted device, the server including
{see Fig. 1, Monitoring Station “50”, and respective [0063] below}

    PNG
    media_image4.png
    141
    573
    media_image4.png
    Greyscale

[2,1] inputting the operational information acquired by the vehicle-mounted device,
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}
[2,2] computing the payment (wage) information on the vehicle based on the operational information input by the input means, and

    PNG
    media_image4.png
    141
    573
    media_image4.png
    Greyscale

[2,3] outputting the payment information on the vehicle computed by the payment (wages) information computing means.
{see Fig. 3, Presentation Module “88”, and respective 
[0050 “… monitoring station 50 may include…, an interface module 84, an analysis module 86, a presentation module 88, and a display 90”].
[2] classify the user into one of a plurality of categories, in accordance with at least one {of a type of the users’ business, or a kind of the vehicle and a usage mode of the vehicle}; 
{see [0035-0036] below which classifies the users (1st party and 2nd party) into a plurality of categories based on usage mode of the vehicle, one hour vs 4 hours, 1st time vs. 2nd time, etc.  

    PNG
    media_image5.png
    308
    450
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    338
    451
    media_image6.png
    Greyscale

[3] predict future income information for the user, based on the operation information for each category; 
If the employee has only 1 job and the job is associated with the utilization of the vehicle 20 of WESTERLAGE et al., then the job payment for the utilization of the vehicle on Jan. 1, 2020, i.e. $1,500/event/usage, and if it’s the only job for the month, then the income of the 1, $1,200 /usage2, and $1,300 /usage2, then the income of the employee for the month of Feb. 2020 is $4,000/mth.
Note on [0052], WESTERLAGE ET AL. discloses program claim 27 and article claim 28 in the form of “computer-readable storage media on which computer instructions and logic are encoded.” [0052 ..station memory 82 may represent, in part, computer-readable storage media on which computer instructions and/or logic are encoded.]
	
    PNG
    media_image7.png
    382
    501
    media_image7.png
    Greyscale

	WESTERLAGE et al. fairly teaches the claimed invention except for explicitly discloses 
	(1) the function of the calculated value, credit value of the user and not the payment/wages (income) of the user, and 
(2) credit rating/rank information on the credit limit of the user.
(3) a granted lease or loan to the user.


{see Fig. 4 “Credit Risk”.

    PNG
    media_image8.png
    472
    450
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    633
    500
    media_image9.png
    Greyscale

If the employee has only 1 job and the job is associated with the utilization of the vehicle 20 of WESTERLAGE et al., then the job payment for the utilization of the vehicle on Jan. 1, 2020, i.e. $1,500/event/usage, and if it’s the only job for the month, then the income of the employee for the month of Jan. 2020 is $1,500/mth.  If the vehicle is used 3 times in February for a payment of $1,500/usage1, $1,200 /usage2, and $1,300 /usage2, then the income of the employee for the month of Feb. 2020 is $4,000/mth.
include in the income/payment screening system of WESTERLAGE et al. credit evaluation for user for computing the credit information of the user based on the user’s income (payment) as taught by ANNAPPINDI for predicting consumer credit score using income based credit score, see Fig. 5, and 9 and respective [0092].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
The teachings of WESTERLAGE ET AL. / ANNAPPINDI does not explicitly discloses the feature of (2) credit rating/rank information on the credit limit of the user and (3) a loan/lease transaction..
BHATIA is cited to teach features of the credit information, i.e., includes rank information about a credit limit and the granted transaction is a lease to the user [049].

    PNG
    media_image10.png
    236
    501
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    128
    449
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of include in the credit screening system of WESTERLAGE et al. / ANNAPPINDI features of the credit information, i.e., includes rank information about a credit limit as taught by BHATIA for presenting to the user the relationship of ranking and credit limit for user information and available options, see [0118] above.  It would have been obvious to include the type of transaction, a lease to the user, as taught by BHATIA on [0049] for showing various types of transaction that involves user credit.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 30 (part of 29 above), which deals with the server’s features, includes a system for predicting income information, this is taught in ANNAPPINDI Fig. 4 and Fig. 9, as cited above.
As for dep. claim 38 (part of 29 above), which deals with output the result to a financial system, this is taught in WESTERLAGE et al. Fig. 1, wherein the outputted information is sent to the “Monitoring Station” 50, a financial system, for billing and wages preparation for employees.
Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERLAGE et al. /ANNAPPINDI /BHATIA as applied to claims 29-30 above, and further in view of (4) LETTIERE et al., US 2017/0.109.704. 
As for dep. claim 31 (part of 29 above), which deal different types of vehicles and their usage, this is taught in WESTERLAGE et al. in [0017] which teaches the application can be applied to any types of vehicles for services such as taxi, truck of transportation or construction machine.

    PNG
    media_image12.png
    323
    450
    media_image12.png
    Greyscale

LETTIERI et al. is cited to teach the monitoring of a vehicle travel time or distance travel in an occupied state and on a way for service, to pick up an item, see [0151], [0152], Fig. 30-31.
 
    PNG
    media_image13.png
    303
    518
    media_image13.png
    Greyscale

	


    PNG
    media_image14.png
    589
    450
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    295
    469
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./ ANNAPPINDI /BHATIA calculation of travel time or distance travel in an occupied state and on a way to pick up as taught by LETTIERI et al. for monitoring the pick up service effectively, see [0152].   Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 32 (part of 29 above), which deals with a prediction of income based on a truck and monitoring the a loading ratio (estimated vehicle fullness), this is taught in LETTIERI et al. [0152 “estimated vehicle fullness…”].
As for dep. claim 33 (part of 29 above), which deals with a prediction of income based on a construction machine and time the vehicle is used for a predetermined work, this is taught in WESTERLAGE et al. [0035…a first party for the first half of a day, … only one hour… a second party for the second half of a day … to be four hours…] cited above and alternatively in LETTIERI et al. [0152 “estimated vehicle fullness…”].
29 above), which deals with a prediction of income based on a fuel consumption, this is taught in LETTIERI et al. 
[0151…mileage at the time 2545 and fuel information 2546 (e.g., fuel used during the date, fuel left in the vehicle’s tank, etc.).
[0152 “analytics may include, for example: hauler vehicle fuel usage (e.g. total fuel used and or average miles/gallon).
As for dep. claim 35 (part of 29 above), which deals with a prediction of income based on the vehicle is used for commuting, this is taught in WESTERLAGE et al. [0017] or LETTIERI et al.  [0156 … hauler application to view scheduled services, ….], and [0157], Fig. 26.  The use of the hauler service for picking up people (commuting) would have been obvious as mere picking up of other similar items/services.
  As for dep. claim 36 (part of 29 above), which deals with a prediction of income based on the vehicle is used for business use, this is taught in WESTERLAGE et al. [0017] or LETTIERI et al.  [0156 … hauler application to view scheduled services, ….], and [0157], Fig. 26.  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over WESTERLAGE et al. /ANNAPPINDI /BHATIA as applied to claims 29-30 above, and further in view of (5) CN 106096657 A.
CN 106096657 A is cited to teach the use of Artificial Intelligence (AI) for training machine learning model based on the operation information to predict future income information, see Description.

    PNG
    media_image16.png
    462
    606
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./ ANNAPPINDI /BHATIA the use of AI for training prediction model to determine income as taught by CN 106096657 A in Description above.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's comments filed 1/10/2022 with respect to the new set of claims and the previous rejections are not applicable is noted. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 7:00-4:30 PM ET.
(2)Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(3) If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(4) Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689